Title: To Benjamin Franklin from Thomas Ringgold, 2 [May?] 1753
From: Ringgold, Thomas
To: Franklin, Benjamin


Sir
Chestr-Town May [?] 2d 1753
One Patrick Caron with us is the Man that took up Kelly one of the Murderers of Davis and This same Man has been taken up with us on Suspicion of being a Confederate in that affair but from all the Testimony that cou’d be procured to two severel Grand Jurys at our November and March Courts nothing is found against him and he is discharged, so that, no Imputation can be against him further. But be that as it will in such Cases Faith must be kept with those Person’s or no Discoverys wou’d be made, were he guilty. But the Matter as I said appears otherwise. He has applied to me to get the Money due as the Reward published to be given to the Person that shou’d take any one of those Men. I shall be much obliged if you’l do me the Favor to inform by the Return of the Post what step is necessary for him to take to get the Money. He has a Certificate from the Justice of the Peace before whom Kelly was carried, whether an Order with that will not be sufficient and on whom it must be drawn.

I am Sir your Humble Servant in Haste the post waiting
Th Ringgold
 Addressed: To  Benjn. Franklin Esqre  Philada.
Endorsed: Mr Ringolds Letter concerng. Karon
